                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

NIKKI BOLLINGER GRAE,                         )
Individually and on Behalf of All             )
Others Similarly Situated,                    )
       Plaintiff,                             )
                                              )
v.                                            )      Case No. 3:16-cv-02267
                                              )      Judge Trauger/Frensley
CORRECTIONS CORPORATION                       )
OF AMERICA, et al.,                           )
     Defendants.                              )

                                             ORDER

        Certain discovery disputes which were the subject of a discovery dispute conference with

Judge Trauger on July 10, 2020, have been referred to the undersigned for disposition. Docket No.

240. The procedure to resolve the disputes was left to the undersigned’s discretion.

        The Parties are to continue their meet and confer efforts to resolve any remaining disputes

as required by Local Rule 37.01. Any discovery motion related to the remaining disputes shall be

filed no later than July 27, 2020. The undersigned will not require the Parties to file a joint

statement as required by Local Rule 37.01(b). However, any discovery motion filed shall certify

that lead counsel for each party held a telephonic or in person discussions and made a good faith

effort to resolve each discovery dispute presented. The motion shall set forth exactly what

discovery is in dispute by including the text of the discovery requests and the responses and detail

the Parties’ respective positions on the disputed matters. The Parties should not consolidate their

responses to an opposing party’s motion with their own motion but rather, keep their motions and

responses separate. Responses and replies shall be filed in accordance with Local Rule 7.01(a).




     Case 3:16-cv-02267 Document 244 Filed 07/16/20 Page 1 of 2 PageID #: 7094
   IT IS SO ORDERED.



                                             JEFFERY S. FRENSLEY
                                             United States Magistrate Judge




                                    2

Case 3:16-cv-02267 Document 244 Filed 07/16/20 Page 2 of 2 PageID #: 7095
